Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Reconsideration-After filed on 12/22/2021.
Claims 1, 3-10, 12, 16-18 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. David Pointer (Reg. No. 73,654), and Examiner Linh Pham, on February 28, 2022.  Applicant’s representative, Mr. Pointer  has agreed and authorized the Examiner to cancel claims 2,  11, and 13-15, and amend claims 1, 3, 4, and 16-17.


Claims
Replacing claims 1-18 as following:	
1.	(Currently Amended) A user interface system comprising a controller, a data repository, one or more sensors, and an I/O unit, wherein the controller comprises a processor and a memory,  the user interface system causes, via the I/O unit, a user interface device of a user to output a stimulus to the user, the user interface system is further configured to receive, from the user, data on the stimulus, 
wherein the stimuli comprises one or more selected from a set including: vibration, electrical, stretching of the user’s skin, pressure applied to the user’s skin, sound and light,
wherein in response to the stimulus and the data provided by the user on the stimulus, the user interface system records, in the data repository, stimulus recognized by the user, 
the controller determining an optimized set of stimuli to be used by the user interface device in dependence on the stimulus recognized by the user, the optimized set of stimuli matching a number of stimuli provided by the user interface device for communicating with the user on its functions; [[,]] 
the controller communicating with the user interface device and configuring the user interface device to use the optimized set of stimuli for outputting communications to the user on its functions; 
wherein the user interface system is configured to guide the user through a series of stimuli applied by the user interface device via the I/O unit and determine a degree of recognition for the stimulus recognized by the user for each stimulus, the controller determining the optimized set of stimuli to be used by the user interface device in dependence on the degree of recognition for the stimulus recognized to the stimuli by the user;
wherein in the event that the stimulus recognized by the user is a physical reaction, the one or more sensors are configured to receive or measure the physical reaction of the user; and
wherein in the event that the stimulus recognized by the user is an emotional reaction, the user interface system is configured to receive an input from the user rating his or her emotional reaction to the stimulus, the user interface system being configured to determine the degree of recognition for the stimulus recognized by the user in dependence on the rating.
2.	(Cancelled) 
3.	(Currently Amended) The system of claim 1 [[2]], wherein the controller is configured to record the degree of recognition for the stimulus recognized by the user for each stimulus in the data repository.
4.	(Currently Amended) The system of claim 1 [[2]] , wherein the controller determines the optimized set of stimuli to be used by the user interface device in dependence on the recorded degree of recognition for the stimulus recognized for each stimulus in the data repository, the optimized set matching the number of stimuli provided by the user interface device.
5.	(Previously Presented) The system of claim 1, further comprising a GUI accessible by the user and configured to assign stimuli to functions of the user interface device. 

6.	(Previously Presented) The system of claim 1, further comprising a training system configured to cause, via the I/O unit, the user interface device to provide training on the stimulus or the set of stimuli to the user.
7.	(Original) The system of claim 6, further comprising a machine learning system, the machine learning system being configured to guide the selection of stimuli and/or optimized stimuli for the user to be trained upon.
8.	(Original) The system of claim 1, further comprising an appstore, the appstore includes apps and/or extensions that can be selectively installed onto a user device, the system being configured to determine assignment of stimuli in the user device for apps installed via the appstore. 
9.	(Previously Presented) The system of claim 1, wherein the system is configured to communicate with multiple user devices of the user and is configured to provide a substantially consistent stimulus for a particular function across the multiple user devices.
10.	(Original) The system of claim 1, further comprising a stimulus user profile in the data repository for each user, the stimulus user profile including data on the optimized sets of methods for stimulation for the user. 
11.	(Cancelled) 
12.	(Previously Presented) The system of claim 11, wherein the optimized set of stimuli are provided by an actuator that is controlled to provide a coded representation of a function, the representation being selected from one or more of a set including: amplitude modulation, frequency modulation, spatiotemporal patterns across multiple actuators.

14.	(Cancelled) 
15.	(Cancelled) 
16.	(Current Amended) The system of claim [13] 1, wherein the user interface system is configured to group stimuli in dependence on a user’s reaction.
17.	(Current Amended) The system of claim [13] 1, wherein the user interface system is configured to assign grouped stimuli to a common contact, contact type, role, demographic or other grouping relevant to the user.
18.	(Currently Amended) A method for configuring a user interface, on a user interface device of a user, to provide a stimulus to the user, comprising:
causing a stimulus to be output by an I/O device to the user, wherein the stimuli comprises one or more selected from a set including: vibration, electrical, stretching of the user’s skin, pressure applied to the user’s skin, sound and light, wherein causing the stimulus comprises guiding the user through a series of stimuli applied by the user interface device via the I/O unit;
receiving, from the user, data on the stimulus, recording, in a data repository, stimuli recognized by the user; [[,]] 
determine a degree of recognition for the stimuli recognized by the user for each stimulus from the data on the stimulus;
determining an optimized set of stimuli to be used by the user interface device in dependence on the degree of recognition for the stimuli recognized by the user;
; 
wherein in the event that the stimulus recognized by the user is a physical reaction, one or more sensors of the user interface device are configured to receive or measure the  physical reaction of the user; and
wherein in the event that the stimulus recognized by the user is an emotional reaction, the user interface device is configured to receive an input from the user rating his or her emotional reaction to the stimulus, the user interface device being configured to determine the degree of recognition for the stimulus recognized by the user in dependence on the rating. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for controlling operable to determine an optimized set of stimuli to be used by the user interface device in dependence on the stimuli recognized by the user’s reaction; such that user’s emotional reaction, user's physical reaction, and user’s degree of reaction in dependence on the rating.
The closest prior art, as previously and currently recited, Shin is directed to a method/system for controlling menus relating to specific functions or services thereof by recognizing a meaning of a voice command based on a context and content.

Chen is directed to a method/system for controlling a number of home appliances of the smart home system based on habit of a user.
Nakagawa et al., (“Nakagawa,” US 2019/0265798) is directed to a method/system to effectively reduce the data communication traffic in information communication regarding vibration based on analyzing the meta-information and specify a vibration type and causing an output unit to output a tactile stimulus corresponding to the stored vibration type.  
Hwang (US 2019/0025921) is directed to a method/system for controlling properties of haptic feedback provided in the first and second devices, with reference to at least one of information on interaction between the first and second devices associated with the triggering event, information on a position, posture, or motion of the first or second device associated with the triggering event, information on pressure applied to the first or second device associated with the triggering event, information on a display state associated with the triggering event, and information on contents or functions associated with the triggering event. 
Cardona (US 2017/0111510) is directed to a method/system for managing the mobile voice communication and location tracking system, including displaying an interactive graphical user interface to the mobile voice communication and location tracking system.
.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174